Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 15, 17-19 of U.S. Patent No. 11,132,046. Although the claims at issue are not identical, they are not patentably distinct from each other because all claim limitations of claims 2, 7, 8, 10, 13, and 17 are disclosed in respective claims 1, 3, 18, 19, 15, and 17 of U.S. Patent No. 11,132,046.
Claims 3-5, 11-12, 14-15, and 18-20, being dependent on claims 1, 8, and 13, respectively, are rejected based on the same ground of invention.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7, line 1 recites the limitation “the predicted utilization”.
Claim 13, line 6 recites the limitation “a processing unit (PU)” whereas “a processing unit (PU)” was already defined on line 2 in the claim.
There is insufficient antecedent basis for these limitations in the claims.
Claims 14-20, being dependent on claim 13, are rejected based on the same ground of rejection.
For the purpose of examination, it is assumed that claim 7 depends on claim 6 and claim 13 recites “the PU” in line 6 to resolve the antecedent basis issues.
Allowable Subject Matter
Claims 1-6 and 8-12 would be allowable the double patenting rejection, set forth in this Office action is overcome.
Claims 7 and 13-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and the double patenting rejection, set forth in this Office action is overcome.
The following is a statement of reasons for the indication of allowable subject matter:
Bacchus et al., US Patent Appl. Pub. No. 2006/0031691 teaches determining the processor’s utilization value based on the count of activities, and adjusting the processor utilization value based on comparison of the processor’s current operating frequency and maximum operating frequency (Abstract, FIG. 3, paragraph 0041).
Fullerton et al., US Patent Appl. Pub. No. 2013/0046967 teaches proactively managing power in a device based on the total power required by each subsystem and the predicted power requirements for the respective subsystem by changing the voltage and frequency (Abstract, FIG. 11, paragraph 0098).
Weissmann et al., US Patent Appl. Pub. No. 2012/0185709 teaches determining whether power savings would occur based on the current and estimated utilization of the processor and performing migration/consolidation of threads to a subset of active processing elements (Abstract, FIG. 1, paragraph 0033).
Applicant’s Admitted Prior Art (AAPA) teaches power management via Dynamic Voltage and Frequency Scaling (DVFS) based on changes in processor utilization, and reactive throttling the processor performance level to bring the platform back30 into a desirable operating state, which adversely affects the processing performance (specification, page 1, line 27 – page 2, line 13).
Regarding claims 1, 8, and 13, none of the prior art and the AAPA disclose or suggest determining, based on the change in utilization or power, a new target 15quantified power expenditure to be applied in a subsequent processing cycle of the processing unit (PU), identifying, based on the new target quantified power expenditure, a new operating frequency for the PU, and updating a current operating frequency of the PU to the new operating frequency, in combination with the remaining claim elements.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFAN STOYNOV whose telephone number is (571)272-4236. The examiner can normally be reached 8AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEFAN STOYNOV/Primary Examiner, Art Unit 2186